McCay, J.
This Court, at this term, in the case of Tomlinson vs. Tomlinson, and in various other cases, within the last few years, viz: Shaiffer & Company vs. Baker & Carswell, 38 Georgia Reports, 135; Sharp & Brown vs. Loyless, 39 Georgia Reports, 9, and in several cases at the last term, has required a strong case to set aside an award, because contrary to the evidence. It is of very doubtful policy, and only just, within the authorities, to listen at all to such a ground. The parties freely select their own tribunal. The very object is to settle the dispute without litigation, and it is a perversion of the whole intent of the law to permit a mere difference in judgment, as to the effect of evidence to be a ground for setting aside the award. If the ideas advanced by the counsel for the plaintiff in error be true, an award is only one mode of commencing a suit, instead of being, what the law contemplates, the end of litigation. The evidence must be so strongly against the award as to require the inference of fraud or mistake in some material matter, either of law or fact. Here is, first, the judgment of three intelligent men, then of a jury, and then of the Judge, upon a complication of facts, and figures, and motives. The plaintiff in error is of opinion this concurrent judgment of three tribunals is a great error.
We will not say that such a thing is impossible, but we will say it is very improbable. The right of the case turns very much upon whether, in fact, McCullough acted on the statements of Mitchell. Is it clear that he did? It is true he says so. But is there not a great deal against this ? He was a stranger to Mitchell. He had seen the property, examined it, conversed with the Nobles, the book-keeper, and had seen the books. He had, in truth, about as good an opportunity to get at the truth as Mitchell. It would be very strange, very contrary to the ordinary course, for a man to abandon all these sources of information and trust to the *500statements of a stranger, whom he knew was interested in making a strong case for himself.
We are not, ourselves, satisfied with the statement of either Bayard or the Noble’s; they are doubtless very correct men; but it is apparent that they are disposed in favor of McCullough. We do not, upon the whole, think this award, verdict and judgment of the Court, is such a gross perversion of the facts of the case as to justify us in setting it aside.
We do not care to go into detail of our reasons, but simply say, that if Mr. McCullough, after all the opportunities he had to get at the truth, shut his eyes and allowed himself to be deceived by the statements of Mitchell, a stranger, and, as he knew, interested, we do not think he has any great claims to sympathy. We suspect he thought he was doing well, and that the statements of Mitchell as to the cost did not, in fact, have much to do with his conduct. What the property had made, was making and would make, was the principal thing. Of this he got his knowledge from Noble, the books, and his own observation and inquiries at Rome, and if he was mistaken, it is only the ordinary result of the fact, that mankind are not omniscient.
Judgment affirmed.